Case 1:21-mj-00124-RMM Document 7 Filed 01/22/21 Page 1of1

AO 442 (Rev I1/1E) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

Vv. )
MELODY STEELE-SMITH Case No.

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) MELODY STEELE-SMITH ,

who is accused of an offense or violation based on the following document fited with the court:

C] Indictment OF Superseding Indictment O Information © Superseding Information J Complaint

0 Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 USC 1752(a) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
40 USC 5104(e}(2) Violent Entry and Disorderly Conduct on Capitol Grounds

fo 2021.01.19
a ey 19:15:18 -05'00'

issuing officer's signature
ROBIN M. MERIWEATHER

U.S. MAGISTRATE JUDGE

Date: 01/19/2021

 

City and state: Washington D.C,

Printed name and title

 

Return

 

 

This warrant was received on (dare) == . and the person was arrested on (date) [20-2031
at feity and state) G | Ove egter, VA

Date: l-20 -0) \ FRI Pere gt

Arresting afficer’s signature

a,

Printed name and title

 

 
